     Case 2:20-cv-00130-JCM-VCF Document 46 Filed 08/25/20 Page 1 of 3



 1   CLOSE LAW GROUP
     Jason A. Close (Nevada Bar No. 13674)
 2   2831 Saint Rose Pkwy Suite 240
     Henderson, NV 89052
 3   Phone: (702) 983-4254
     Fax: (702) 924-4645
 4   Email: Jason@closelawgroup.com
 5   Attorneys for Defendant
     BUDGET VAN LINES INC.
 6

 7                                    UNITED STATES DISTRICT COURT
                                           DISTRICT OF NEVADA
 8
     MICHAEL CAPLAN, individually and on                   No. 2:20-cv-00130-JCM-VCF
 9   behalf of all others similarly situated,
                                                            NOTICE OF SETTLEMENT AND
10                       Plaintiff,                         STIPULATION TO VACATE OR
11                                                          CONTINUE HEARING
            v.
12   BUDGET VAN LINES INC., a New York                      (First Request)
     company,
13
                         Defendant.
14

15          Plaintiff Michael Caplan (“Plaintiff”) and Defendant Budget Van Lines (individually,
16   “Defendant” and together with Plaintiff, collectively, the “Parties”) hereby stipulate and agree as
17   follows and respectfully request Court approval of same:
18          The parties jointly notify the Court that they have reached a settlement in principle. Plaintiff
19   anticipates filing a dismissal of his individual claim with prejudice and his class claims without
20   prejudice in the next thirty days. In light of the impending settlement and dismissal, the parties
21   respectfully request that the hearings currently scheduled for tomorrow August 26, 2020 be vacated
22   and/or postponed.

23

24

25   ...
26   ...
27
     ...
28
                                                                              NOTICE AND STIPULATION
                                                                         CASE NO. 2:20-CV-00130-JCM-VCF
     Case 2:20-cv-00130-JCM-VCF Document 46 Filed 08/25/20 Page 2 of 3



 1
     So Stipulated and Respectfully Submitted,
 2
     Dated: August 25, 2020
 3

 4   By: /s/ Jason A. Close                           By: /s/ Avi R. Kaufman
     Jason A. Close (Nevada Bar No. 13674)            Avi R. Kaufman (FL Bar No. 84382)
 5   CLOSE LAW GROUP                                  (Admitted Pro Hac Vice)
     2831 Saint Rose Pkwy Suite 240                   KAUFMAN P.A.
 6   Henderson, NV 89052                              400 NW 26th Street
 7                                                    Miami, Florida 33127
     By: /s/ A. Paul Heeringa
 8   MANATT, PHELPS & PHILLIPS, LLP                   Craig B. Friedberg (Nevada Bar No. 004606)
     CHRISTINE M. REILLY (Admitted PHV)               LAW OFFICES OF CRAIG B. FRIEDBERG,
 9   KRISTIN E. HAULE (Admitted PHV)                  ESQ.
     A. PAUL HEERINGA (Admitted PHV)                  4760 South Pecos Rd., Ste 103
10                                                    Las Vegas, Nevada 89121
11   Attorneys for Defendant Budget Van Lines Inc.
                                                      Attorneys for Plaintiff Michael Caplan
12

13

14
                                                           IT IS SO ORDERED,
15
        IT IS HEREBY ORDERED that the hearing
16
        scheduled for August 26, 2020, is                  ______________________________
17      VACATED. IT IS FURTHER ORDERED                     UNITED STATES MAGISTRATE JUDGE
        that the proposed stipulation and order for
18      dismissal must be filed on or before                         8-25-2020
                                                           Dated: __________________________
        October 9, 2020.
19

20

21

22

23

24

25

26

27

28
                                                                           NOTICE AND STIPULATION
                                                     -2-
                                                                      CASE NO. 2:20-CV-00130-JCM-VCF
     Case 2:20-cv-00130-JCM-VCF Document 46 Filed 08/25/20 Page 3 of 3



 1                                   CERTIFICATE OF SERVICE
 2          I certify that, on August 25, 2020, a true and correct copy of the foregoing document was
 3   served on all parties and counsel of record, via the Court’s CM/ECF filing system:
 4

 5

 6                                          /s/ Jason A. Close
                                              Jason A. Close
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                                           NOTICE AND STIPULATION
                                                   -3-
                                                                      CASE NO. 2:20-CV-00130-JCM-VCF
